Case 0:12-cr-60016-KMW Document 242 Entered on FLSD Docket 02/18/2021 Page 1 of 1

                     FILING FEE                                FILED BY        G   D.C.
          pAl:       m o
          InForma                                                FE8 18 2021
          Pauperis                                                         .
                                                                             > ''I
                           .      ,        :12-c lt-60()16-K   w s
                                                                 ctk
                                                                   ol
                                                                    ,/illlL
                                                                          )i;'
                                                                             ,
           IN T H E U N lT E D S T A T E S C O U R T O F A P P E A L S
                    F O R T H E E L E V E N T H C lR C U IT

                                      JA M ES PR lC E,
                               P 1a in tiff-A p p e11an t,
                                           V.
                       U N lT E D S T A T E S O F A M E R IC A ,
                              A p p e 11e e-D efe n d a n t.

                                 A N A PP E A L
       F R O M T H E U N lT E D S T A T E S D lS T R lC T C O U R T F O R
              T H E S O U T H E R N D lS T R lC T O F F L O R lD A

   D E FE N D A N T 'S SU PPL E M E N TA L R E PLY T O T H E G O V E R N M EN T 'S
          SU PP L EM EN T A L R E SPO N SE E C F N O : 239 IN SU PPO R T
                   O F T H E M O T IO N FO R C O M PA SSIO N A T E
                      R E L EA SE/R E D U C T IO N IN SEN T E N C E




                                      Jam esPrice
                                      A ppellant-D efen dant
                                      U SM N o.98922004
                                      Fed eral C orrectional Institution
                                      P .O .B ox 779800
                                      M iam i, Florida 33177-9800
                                      T el.:305-259-259-2404
                                      Fax.:305-259-2383
                                      Em ail.:Pricelam esE@outlook.com
